Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2018

                                      No. 04-18-00046-CV

                                  CITY OF CRYSTAL CITY,
                                         Appellant

                                                v.

              HOLT TEXAS, LTD. d/b/a Holt Cat and d/b/a Holt Rental Services,
                                     Appellees

                  From the 365th Judicial District Court, Zavala County, Texas
                              Trial Court No. 17-03-13907-ZCV
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        The trial court signed an appealable, interlocutory order on January 4, 2018. Appellant’s
notice of appeal in this accelerated appeal was due to be filed on January 24, 2016. Appellant
filed the notice of appeal on January 26, 2018, but did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court